DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending and examined herein. 

Claim Objections
Claim 5 is objected to because of the following informalities: “wherein, the…” should be changed to “wherein [[,]] the….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
Claim 1 recites the term “downstream” which renders the claims indefinite. The term “downstream is a relative term that is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim terminology is unclear because there is not clear indication as to how one would determine whether the main chamber is located upstream or downstream the coolant system. Moreover, the coolant system comprises the main chamber and therefore it is unclear how the main chamber can be downstream the coolant system when it is contained within the coolant system. Similarly, claim 6 is indefinite as the recitation of upstream is undefined. 
Claim 1 recites the limitation “the pressure of fluid” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the conditions” in line 15. There is insufficient antecedent basis for this limitation in the claim. 
The phrase “the main valve being located to seal a coolant line of the coolant system” is unclear. Neither a “coolant system” nor a “coolant line” are positively recited. It follows that the subject matter of claim 1 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result. The recited function does not follow from recited structure. Thus, the claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
The phrase “a main chamber having a main valve” is unclear. The skilled person would likely interpret this phrase to mean that the main valve closes/opens an opening of the main chamber. However, this does not appear to be the situation according to the present description (Figs. 1, 2 and related text). Rather, according to the present description it appears that a piston head of a main valve is located in the main chamber.
Claim 2
Claim 2 recites the limitation “the coolant”. There is insufficient antecedent basis for this limitation in the claim. 
A “coolant” is not positively recited. Thus, the limitation “wherein the secondary valve opens dependent upon the state of the coolant” renders the claim indefinite. It is unclear what structure is limited, if any, by this clause. As best understood, the subject matter of claim 2 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result. The recited function does not follow from recited structure.  Thus, the claim appears to be incomplete.
It is also unclear which state(s) of the coolant allow for opening of the secondary valve. For example, it is unclear whether a “state” can be a temperature, a pressure, a coolant condition (e.g., liquid or gas), or something else. Furthermore, since the coolant states can be more than disclosed, it would appear all possible claim embodiments do not have support in the disclosure. 
Claim 3
A “coolant system” is not positively recited. Thus, the phrase “the secondary valve opens when steam is present in the coolant system” is unclear. The subject matter of claim 3 is defined by an intended result to be achieved instead of by structural features which cause the result. The recited function does not follow from recited structure.  Thus, the claim appears to be incomplete.
Claim 5
	Claim 5 recites the limitation “wherein the float valve features a holding cage” which is unclear. It is unclear what structural cooperative relationship constitutes “features.” It is unclear whether “features” means “includes”. It is unclear whether the cage is a structural part of the float valve, or whether the cage is distinct (separate) from the float valve.
Claim 6
It is unclear whether an “automatic isolation valve” is being positively recited, or whether it is merely for intended use. As best understood, the subject matter of claim 6 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.
Claim 6 is indefinite as the structural relationship between the automatic isolation valve and the main valve is unclear. Claim 6 recites “wherein the main valve is located upstream of an automatic isolation valve.” However, the claim does not recite any structural cooperative relationship between the structural components of the depressurization valve and the automatic isolation valve. As such, since the structural relationship of the automatic isolation is unclear, the positional arrangement (e.g., “upstream”) between the automatic isolation valve and the main valve is undefined. The claim improperly tries to define a first entity (main valve) by reference to a second entity (isolation valve), which is not positively recited within the scope of the claim.
Claim 7
It is unclear whether a “Control and Instrumentation system” is being positively recited, or whether it is merely for intended use. As best understood, the subject matter of claim 7 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.
	A “Control and Instrumentation system” appears to be outside of the structural scope of claim 1, which is directed to a valve. Thus, it is unclear how claim 7 further limits the structure of claim 6/1.
Claim 9
It is unclear how the physical structure of a vessel can actuate a valve. The structural relationship between the main valve and the vessel, which enables main valve actuation, is unclear.
An “accumulator vessel” appears to be outside of the structural scope of claim 1, which is directed to a valve. Thus, it is also unclear how claim 9 further limits the structure of claim 1.
Claim 10
Claim 10 recites “for use on the coolant system of a nuclear reactor” which renders the claim indefinite. It is unclear how claim 10 further limits the structure of claim 1. It is unclear how the location where the depressurisation valve is used further limits the structure of the valve. 
Neither a “coolant system” nor a “nuclear reactor” are positively recited. It follows that the subject matter of claim 10 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  Thus, the claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 11
It is unclear what constitutes a “coolant system”. In claim 11 a “coolant system” appears to be in name only, since no other structure (other than the depressurisation valve of claim 1) is positively recited. The claim is so broad as to allow for the surrounding area (which inherently contains cooling fluid) located around the depressurisation valve to read on a “coolant system”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 3 rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein the secondary valve opens dependent upon the state of the coolant” yet claim 1 recites “wherein the secondary valve is opened automatically dependent upon the conditions within the coolant system.” Claim 2 does not require the valve to be opened automatically and hence claim 2 is broader than claim 1. Moreover, the recitation of “upon the state of the coolant” does not further limit the claim 1 limitation of “upon the conditions within the coolant system.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any claim not specifically addressed above is also rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mini WO 1995/024719 (cited via IDS). 
Regarding claims 1 and 11, Mini discloses a depressurisation valve (Fig. 2,3: 30) for a coolant system (Fig. 1); comprising: a main chamber (50) having a main valve (46, 47, 49); a pilot line (93); and a blowdown line (99) having a secondary valve (87). The main valve is located to seal a coolant line of the coolant system (Pg. 5 ln 23- Pg. 6 ln 2 “so as to prevent hydraulic communication between the inlet manifold 41 and the outlet manifold 44 when the valve 30 is closed”). The main chamber is located downstream of the coolant system (50 is located downstream from inlet manifold 41 and outlet manifold 44). The main chamber is filled with fluid from the coolant system via the pilot line (Pg. 8 ln 8-10 “the opening of the first pilot valve 86 puts the inlet manifold 41 into hydraulic communication with the first cylinder chamber 50 through the first duct 93”). The pressure of fluid in the main chamber acts upon a piston head of the main valve and causes the main valve to open or close dependent upon the fluid pressure in the main chamber (Pg. 8 ln 1-7, ln 13-17). Fluid can escape from the main chamber via the blowdown line (Pg. 10 ln 1-3 “The opening of the second pilot valve 87 puts the outside environment and the first cylinder chamber 50 into hydraulic communication through the third duct 99”), which has a variable fluid pressure depending upon an operating state of the secondary valve (the pressure in the blowdown line would be higher when the valve is closed and lower when the valve is open and therefore has a variable fluid pressure dependent upon an operating state). The secondary valve is opened automatically dependent upon the conditions within the coolant system (Pg. 9 ln 1- Pg. 10 ln 6: the secondary valve is automatically opened by actuator stem 89 dependent upon the pressure of the coolant system). 
Regarding claim 2, Mini further discloses wherein the secondary valve opens dependent upon the state of the coolant (Pg. 9 ln 1- Pg. 10 ln 6: the secondary valve is automatically opened by actuator stem 89 dependent upon the pressure of the coolant system).
Regarding claim 3, Mini further discloses wherein the secondary valve opens when steam is present in the coolant system (Pg. 9 ln 1- Pg. 10 ln 6 “the steam present therein”). 
Regarding claim 8, Mini further discloses wherein the main valve is spring actuated (53).
Regarding claim 10, Mini further discloses for use on the coolant system of a nuclear reactor (Fig. 1, Pg. 1 ln 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mini WO 1995024719 in view of Gluntz et al. US 5085825 (cited via IDS). 
Regarding claims 4 and 5, Mini discloses the secondary valve but does not specifically disclose wherein the secondary valve is a float valve. 
Gluntz teaches a float operated valve (88), wherein the float valve features a holding cage (col 6 ln 36-37 “float operated valve 88 and 88’, housed within a cage”). 
Gluntz’s float valve and cage arrangement has the advantage of closing off the outlets when the liquid contents recede to a given low point (col 6 ln 38-40). Therefore, it would have been obvious to modify Mini to have the secondary valve comprise a float valve with a cage to obtain the advantage of automatically controlling the valve based on the level of coolant in the blowdown line.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mini WO 1995024719 in view of Watson et al. US Pub 2015/0194225 (cited via IDS). 
Regarding claims 6 and 7, Mini’s main valve is structurally capable of being located upstream of an automatic isolation valve (claim 6), which may be operated by a control and instrumentation system (claim 7). As previously noted, neither an automatic isolation valve nor a control and instrumentation system are positively recited. Thus, it appears that Mini anticipates claims 6 and 7. 
Nevertheless, if necessary, Watson shows that it is well known in the art to have a main valve (Fig. 2: 50a) located upstream of an automatic isolation valve (50b), wherein the automatic isolation valve is operated by a control and instrumentation system ([0021] “The actively actuated isolation valves 50b, 52b, 54b are normally open, but can be closed by a depressurization systems controller 55 (for example, suitably embodied by a computer or other digital processing device)”). Thus, if necessary, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the system of Mini with the automatic isolation valve and control system of Watson for the predictable advantage of isolating the main valve, for example, during maintenance operations. Such a modification further provides the predictable advantage of remotely actuating the valve. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mini WO 1995024719 in view of Moore US 5028383.
Regarding claim 9, Mini’s main valve is structurally capable of being actuated by an accumulator vessel. As previously noted, an accumulator vessel is not positively recited. Thus, it appears that Mini anticipates claim 9.  
Nevertheless, if necessary, Moore shows that it is well known in the art to have a depressurization valve (Fig. 2) comprising a main valve (20) actuated by an accumulator vessel (30, 44; col 3 ln 21-25, Col 4 ln 52-57). It would have been obvious to one of ordinary skill in the art to modify the main valve of Mini with the valve actuated by an accumulator vessel of Moore for the predictable advantage of a steam depressurization valve which utilizes a positive source of fluid pressure to maintain the valve in its normal operating closed position such that the valve can be opened to its pressure relieving position simply by terminating the positive fluid pressure force applied thereto (col 2 ln 26-30). 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes wording that was objected to in the 35 U.S.C. 112(b) rejections. It also includes rambling sentences which include more than one feature. It is unclear where one feature ends and another feature begins. It is suggested that these rambling sentences be broken into several shorter clear sentences. The Abstract should include the technical disclosure of the improvement. Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the invention.  The following Title is suggested: “Depressurization Valve Comprising A Main Valve, Piston head, Valve Stem, Pilot Line, And A Blowdown Line Having A Secondary Valve".

The Applied References
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Application Status Information
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646